DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 7/01/2022 has been entered.
 
Response to Arguments
Claim Rejections under 35 USC 103:
Applicant’s Argument: Applicant argues that Xue in view of Jung fails to teach using raster information to find the synchronization channel. Jung teaches a raster but does not teach a cell search on the raster points.

Examiner’s Response: Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. An updated search was conducted and a new grounds of rejection is applied below with a new reference. Xue appears to teach broadly detecting a synchronization signal based on a raster point and a new reference is used to modify Xue to show that this can be performed using a cell search based on raster points, Examiner noting that the method in which the synchronization signal is detected is not tied to the other limitations of the claim which only require the obtaining of the synchronization signal in some way, thus various means of obtaining the synchronization signal can be implemented and substituted for each other.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3-10, 14-21, 25, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xue et al. (“US 20180124744 A1, effective filing date of provisional application 62/443,278 filed Jan. 6, 2017) in view of Hosseini et al. (“Hosseini”) (US 20170264466 A1) and Sun et al. (“Sun”) (US 20180159649 A1, effective filing date of provisional application 62/429,582 filed Dec. 2, 2016).

Regarding claim 1, Xue teaches:
A method in a wireless device comprising: identifying a synchronization channel part of a radio frequency (RF) carrier in an operating band [¶0138-139, synchronization signals transmitted and detected by UE see ¶0069, ¶0133, ¶0175 all teach ways in which synchronization and broadcast channels used to obtain MIB, see also Figure 14, see page 17-24 of provisional]; 
obtaining system information for use in determining a position of the RF carrier in the operating band relative to the identified synchronization channel part of the RF carrier [¶0133-139 in which MIB is transmitted which indicates offset indicating position of carrier in band relative to synchronization channel, ¶0141-143 and Figure 16, and also  ¶0173-174, system information obtained, indication in MIB]; 
determining, based on the obtained system information, the position of the RF carrier in the operating band relative to the identified synchronization channel part of the RF carrier [¶0133-143 offset determined, determine position relative to center frequency see Figure 14-16], the position of the RF carrier in the operating band not being centered within a license block [Xue ¶0138-143 synchronization not centered on central resources of block Figure 16 i.e. cellular networks with specific system bandwidth ¶0068 and no indication of a license block thus not expressly centered within a license block],
the identifying the synchronization channel part of the RF carrier in the operating band comprises: determining a pre-determined synchronization raster point based on a synchronization channel raster associated with the synchronization channel part of the RF carrier, the pre-determined synchronization raster point defining a possible location of the synchronization channel part of the RF carrier [Xue ¶0138-143 teaches determining synchronization raster as a means of using the offset information]; 
Xue teaches system information but not that it indicates blank subcarriers however Hosseini teaches obtaining information comprising information on a number of blanked orthogonal frequency division multiplexing (OFDM) subcarriers and a side of a transmission on which the OFDM subcarriers are blanked [¶0047, “a base station may configure one or more null tones within one or more OFDM symbols of the allocated resources. Such null tones may be used to estimate interference on the first set of transmissions from the low latency transmissions, or other wireless transmissions, based at least in part on signals received during the one or more null tones. The locations of the null tones may be configured by the base station within the allocated resources based at least in part on a location of the allocated resources relative to a second set of wireless resources associated with the low latency transmissions. Signaling for the location of null tones may provide semi-static or dynamic indications of the null tone locations” thus null tones considered blank subcarriers see Figure 4, location of null tones considered to indicate number and side].
Xue teaches system information but not that it indicates blank subcarriers however Hosseini teaches at least one of receiving and transmitting a truncated transmission of an OFDM symbol, the truncated transmission comprising one or more blanked subcarriers on the side of the transmission, a number of blanked subcarriers and a side of the transmission on which the blanked subcarriers are located being indicated by the system information [[¶0046-47, for a signal that is sent, null tones are included thus the signal is truncated in received signal, “a base station may configure one or more null tones within one or more OFDM symbols of the allocated resources. Such null tones may be used to estimate interference on the first set of transmissions from the low latency transmissions, or other wireless transmissions, based at least in part on signals received during the one or more null tones. The locations of the null tones may be configured by the base station within the allocated resources based at least in part on a location of the allocated resources relative to a second set of wireless resources associated with the low latency transmissions. Signaling for the location of null tones may provide semi-static or dynamic indications of the null tone locations” thus null tones considered blank subcarriers see Figure 4, Examiner considers signaling the “location” of each null tone to be specifying a number of null tones and the location indicating the side on which the null tones are located].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xue such that system information includes tones and blanked tones that are used in a subsequent transmission as in Hosseini. Xue teaches system information with information on subcarriers that are considered to include at least broadly “side” information as the subcarriers would have to be one at least one side and the claim does not specify a side. It would have been obvious to modify Xue such that the tones included in system information is blanked in a subsequent transmission as in Hosseini who teaches indicating locations of null tones thus including number and side for purposes of estimating interference based on signals in the null tones from other sources ¶0047.
Xue teaches determining synchronization raster but does not teach expressly using raster information to find the synchronization channel.
Sun teaches the identifying the synchronization channel part of the RF carrier in the operating band comprises: determining a plurality of pre-determined synchronization raster points based on a synchronization channel raster associated with the synchronization channel part of the RF carrier [¶0067, UE configured with raster points for synchronization based on a synchronization channel raster], each of the pre-determined synchronization raster points defining a possible location of the synchronization channel part of the RF carrier [¶0067 raster points being where synchronization may be located]; and performing a cell search on one or more of the plurality of pre-determined synchronization raster points to identify the synchronization channel part of the RF carrier [¶0067 cell search on the raster points].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify using the synchronization raster to search for the synchronization channel on a plurality of raster points via a cell search as in Sun. Xue teaches determining a synchronization channel raster and clearly shows that it would have been known at the time to use a synchronization channel raster for locating a synchronization channel. Further, the claimed invention does not specify how the cell search using the raster points is related to the other steps involving the blanked subcarriers, only that the raster points and cell search are for locating the synchronization signal channel. It would have been obvious to modify the invention of Xue to include the synchronization detection steps using raster points as in Sun who teaches this is a convention way for searching for a synchronization channel using raster points as in ¶0067 in the form of blindly searching and thus it would have been an obvious combination of prior art elements according to known techniques to include this initialization process in Xue for purposes of gaining access to a wireless network ¶0005, thus achieving the same outcome as the invention of Xue.

Regarding claim 3, Xue-Hosseini-Sun teaches:
The method of claim 1 wherein obtaining system information comprises receiving a system information message [Xue ¶0133-143, ¶0173-174, system information obtained, and indication in MIB as in ¶0139-143].

Regarding claim 4, Xue-Hosseini-Sun teaches:
The method of claim 1, wherein the synchronization channel part of the RF carrier comprises a synchronization signal block comprising a primary synchronization signal and a secondary synchronization signal transmitted together with a Physical Broadcast Channel (PBCH) [Xue ¶0069 synchronization signal includes SSS and PSS, and PBCH, ¶0143-149].

Regarding claim 5, Xue-Hosseini-Sun teaches:
The method of Claim 4, wherein at least a portion of the system information is contained in the PBCH [Xue ¶0069, ¶0141-143, ¶0174-175 show examples of MIB being transmitted in PBCH and detected for finding center frequency].

Regarding claim 6, Xue-Hosseini-Sun teaches:
The method of claim 1, wherein the obtained system information comprises one or more offset values [Xue ¶0139-143, offset information, see also Figure 16, within MIB for finding center frequency].

Regarding claim 7, Xue-Hosseini-Sun teaches:
The method of Claim 6, wherein the one or more offset values comprise at least a first offset value defining an offset from the synchronization channel part of the RF carrier to a center frequency of the RF carrier [Xue ¶0139-143 MIB indicates an offset from synchronization to center frequency].

Regarding claim 8, Xue-Hosseini-Sun teaches:
The method of Claim 7, wherein the center frequency of the RF carrier corresponds to a carrier raster point of a carrier raster associated with the RF carrier [Xue ¶0138-143 offset corresponds to a RB size to carrier center thus carrier center frequency corresponds to a carrier raster point of a carrier raster i.e. RB size may be synchronization raster thus RB size considered carrier raster].

Regarding claim 9, Xue-Hosseini-Sun teaches: The method of any of claim 9, further comprising determining, based on the obtained system information, one or more of: 
a bandwidth of the RF carrier; 
and a subcarrier spacing of one or more data channels [Xue ¶0097-101, ¶0126, all teach numerology and bandwidth information in MIB, and ¶0139 system bandwidth signaled with offset MIB].

Regarding claim 10, Xue-Hosseini-Sun teaches the method of claim 1, comprising establishing a connection with a network node via the RF carrier [Xue ¶0114, ¶0138-143, ¶0188 all teach establishing a connection with the network node using the RF carrier].

Regarding claim 14, Xue teaches:
A method in a network node comprising: 
identifying a synchronization channel part of a radio frequency (RF) carrier in an operating band [¶0138-139, synchronization signals transmitted and detected by UE see ¶0069, ¶0133, ¶0175 all teach ways in which synchronization and broadcast channels used to obtain MIB, see also Figure 14, see page 17-24 of provisional];
determining system information for use by a wireless device to determine a position of the RF carrier in an operating band relative to a synchronization channel part of the RF carrier [Xue ¶0014 teaches base station, ¶133-139 in which MIB is transmitted which indicates offset indicating position of carrier in band relative to synchronization channel, ¶0141-143 and Figure 16, and also  ¶0173-174, system information obtained, indication in MIB, and pages 17-24 of provisional]; 
and sending the determined system information to the wireless device [Xue ¶0133-143 MIB, SSS and PBCH transmitted, offset determined, determine position relative to center frequency see Figure 14-16] the position of the RF carrier in the operating band not being centered within a license block [Xue ¶0138-143 synchronization not centered on central resources of block Figure 16 i.e. cellular networks with specific system bandwidth ¶0068 and no indication of a license block thus not expressly centered within a license block].
Xue teaches system information but not that it indicates blank subcarriers however Hosseini teaches obtaining information comprising information on a number of blanked orthogonal frequency division multiplexing (OFDM) subcarriers and a side of a transmission on which the OFDM subcarriers are blanked [¶0047, “a base station may configure one or more null tones within one or more OFDM symbols of the allocated resources. Such null tones may be used to estimate interference on the first set of transmissions from the low latency transmissions, or other wireless transmissions, based at least in part on signals received during the one or more null tones. The locations of the null tones may be configured by the base station within the allocated resources based at least in part on a location of the allocated resources relative to a second set of wireless resources associated with the low latency transmissions. Signaling for the location of null tones may provide semi-static or dynamic indications of the null tone locations” thus null tones considered blank subcarriers see Figure 4, location of null tones considered to indicate number and side].
Xue teaches system information but not that it indicates blank subcarriers however Hosseini teaches at least one of receiving and transmitting a truncated transmission of an OFDM symbol, the truncated transmission comprising one or more blanked subcarriers on the side of the transmission, a number of blanked subcarriers and a side of the transmission on which the blanked subcarriers are located being indicated by the system information [[¶0047, for a signal that is sent / received, null tones are included thus the signal is truncated, “a base station may configure one or more null tones within one or more OFDM symbols of the allocated resources. Such null tones may be used to estimate interference on the first set of transmissions from the low latency transmissions, or other wireless transmissions, based at least in part on signals received during the one or more null tones. The locations of the null tones may be configured by the base station within the allocated resources based at least in part on a location of the allocated resources relative to a second set of wireless resources associated with the low latency transmissions. Signaling for the location of null tones may provide semi-static or dynamic indications of the null tone locations” thus null tones considered blank subcarriers see Figure 4, Examiner considers signaling the “location” of each null tone to be specifying a number of null tones and the location indicating the side on which the null tones are located].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xue such that system information includes tones and blanked tones that are used in a subsequent transmission as in Hosseini. Xue teaches system information with information on subcarriers that are considered to include at least broadly “side” information as the subcarriers would have to be one at least one side and the claim does not specify a side. It would have been obvious to modify Xue such that the tones included in system information is blanked in a subsequent transmission as in Hosseini who teaches indicating locations of null tones thus including number and side for purposes of estimating interference based on signals in the null tones from other sources ¶0047.
Xue teaches determining synchronization raster but does not teach expressly using raster information to find the synchronization channel.
Sun teaches the identifying the synchronization channel part of the RF carrier in the operating band comprises: determining a plurality of pre-determined synchronization raster points based on a synchronization channel raster associated with the synchronization channel part of the RF carrier [¶0067, UE configured with raster points for synchronization based on a synchronization channel raster], each of the pre-determined synchronization raster points defining a possible location of the synchronization channel part of the RF carrier [¶0067 raster points being where synchronization may be located]; and performing a cell search on one or more of the plurality of pre-determined synchronization raster points to identify the synchronization channel part of the RF carrier [¶0067 cell search on the raster points].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify using the synchronization raster to search for the synchronization channel on a plurality of raster points via a cell search as in Sun. Xue teaches determining a synchronization channel raster and clearly shows that it would have been known at the time to use a synchronization channel raster for locating a synchronization channel. Further, the claimed invention does not specify how the cell search using the raster points is related to the other steps involving the blanked subcarriers, only that the raster points and cell search are for locating the synchronization signal channel. It would have been obvious to modify the invention of Xue to include the synchronization detection steps using raster points as in Sun who teaches this is a convention way for searching for a synchronization channel using raster points as in ¶0067 in the form of blindly searching and thus it would have been an obvious combination of prior art elements according to known techniques to include this initialization process in Xue for purposes of gaining access to a wireless network ¶0005, thus achieving the same outcome as the invention of Xue.

Regarding claim 15, Xue-Hosseini-Sun teaches:
The method of claim 14, wherein the synchronization channel part of the RF carrier comprises a synchronization signal block comprising a primary synchronization signal and a secondary synchronization signal transmitted together with a Physical Broadcast Channel (PBCH) [Xue ¶0069 synchronization signal includes SSS and PSS, and PBCH, ¶0143-149].

Regarding claim 16, Xue- Hosseini-Sun teaches:
The method of Claim 15, wherein sending the determined system information to the wireless device comprises sending at least a portion of the determined system information to the wireless device in the PBCH [Xue ¶0069, ¶0138-143, ¶0174-175 show examples of MIB being transmitted in PBCH and detected for finding center frequency].

Regarding claim 17, Xue- Hosseini-Sun teaches:
The method of claim 14, wherein the determined system information comprises one or more offset values [Xue ¶0139-143, offset information, see also Figure 16, within MIB].

Regarding claim 18, Xue- Hosseini-Sun teaches:
The method of Claim 17, wherein the one or more offset values comprise at least a first offset value defining an offset from the synchronization channel part of the RF carrier to a center frequency of the RF carrier [Xue ¶0139-143 MIB indicates an offset from synchronization to center frequency].

Regarding claim 19, Xue- Hosseini-Sun teaches:
The method of Claim 18, wherein the center frequency of the RF carrier corresponds to a carrier raster point of a carrier raster associated with the RF carrier [Xue ¶0138-143 offset corresponds to a RB size to carrier center thus carrier center frequency corresponds to a carrier raster point of a carrier raster i.e. RB size may be synchronization raster thus RB size considered carrier raster].

Regarding claim 20, Xue-Hosseini-Sun teaches the method of claim 14, wherein the determined system information comprises one or more of: a bandwidth of the RF carrier; and a subcarrier spacing of one or more data channels [Xue ¶0097-101, ¶0126, all teach numerology and bandwidth in MIB, and ¶0139 system bandwidth signaled with offset MIB].

Regarding claim 21, Xue-Hosseini-Sun teaches the method of Claim 14, comprising establishing a connection with the wireless device via the RF carrier [Xue ¶0114, ¶0138-143, ¶0188 teach establishing a connection].

Regarding claim 25, Xue teaches:
A wireless device, comprising:
A receiver; a transmitter; and processing circuitry couple to the receiver and the transmitter, the processing circuitry configured [Figure 33 ¶0057 device, ¶0138-143] to:
identify a synchronization channel part of a radio frequency (RF) carrier in an operating band [¶0138-139, synchronization signals transmitted and detected by UE see ¶0069, ¶0133, ¶0175 all teach ways in which synchronization and broadcast channels used to obtain MIB, see also Figure 14, see page 17-24 of provisional]; 
obtain system information for use in determining a position of the RF carrier in the operating band relative to the identified synchronization channel part of the RF carrier [¶0133-139 in which MIB is transmitted which indicates offset indicating position of carrier in band relative to synchronization channel, ¶0141-143 and Figure 16, and also  ¶0173-174, system information obtained, indication in MIB]; 
and determine, based on the obtained system information, the position of the RF carrier in the operating band relative to the identified synchronization channel part of the RF carrier [¶0133-143 offset determined, determine position relative to center frequency see Figure 14-16] the position of the RF carrier in the operating band not being centered within a license block [Xue ¶0138-143 synchronization not centered on central resources of block Figure 16 i.e. cellular networks with specific system bandwidth ¶0068 and no indication of a license block thus not expressly centered within a license block].
Xue teaches system information but not that it indicates blank subcarriers however Hosseini teaches obtaining information comprising information on a number of blanked orthogonal frequency division multiplexing (OFDM) subcarriers and a side of a transmission on which the OFDM subcarriers are blanked [¶0047, “a base station may configure one or more null tones within one or more OFDM symbols of the allocated resources. Such null tones may be used to estimate interference on the first set of transmissions from the low latency transmissions, or other wireless transmissions, based at least in part on signals received during the one or more null tones. The locations of the null tones may be configured by the base station within the allocated resources based at least in part on a location of the allocated resources relative to a second set of wireless resources associated with the low latency transmissions. Signaling for the location of null tones may provide semi-static or dynamic indications of the null tone locations” thus null tones considered blank subcarriers see Figure 4, location of null tones considered to indicate number and side].
Xue teaches system information but not that it indicates blank subcarriers however Hosseini teaches at least one of receiving and transmitting a truncated transmission of an OFDM symbol, the truncated transmission comprising one or more blanked subcarriers on the side of the transmission, a number of blanked subcarriers and a side of the transmission on which the blanked subcarriers are located being indicated by the system information [[¶0047, for a signal that is sent, null tones are included thus the signal is truncated, “a base station may configure one or more null tones within one or more OFDM symbols of the allocated resources. Such null tones may be used to estimate interference on the first set of transmissions from the low latency transmissions, or other wireless transmissions, based at least in part on signals received during the one or more null tones. The locations of the null tones may be configured by the base station within the allocated resources based at least in part on a location of the allocated resources relative to a second set of wireless resources associated with the low latency transmissions. Signaling for the location of null tones may provide semi-static or dynamic indications of the null tone locations” thus null tones considered blank subcarriers see Figure 4, Examiner considers signaling the “location” of each null tone to be specifying a number of null tones and the location indicating the side on which the null tones are located].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xue such that system information includes tones and blanked tones that are used in a subsequent transmission as in Hosseini. Xue teaches system information with information on subcarriers that are considered to include at least broadly “side” information as the subcarriers would have to be one at least one side and the claim does not specify a side. It would have been obvious to modify Xue such that the tones included in system information is blanked in a subsequent transmission as in Hosseini who teaches indicating locations of null tones thus including number and side for purposes of estimating interference based on signals in the null tones from other sources ¶0047.
Xue teaches determining synchronization raster but does not teach expressly using raster information to find the synchronization channel.
Sun teaches the identifying the synchronization channel part of the RF carrier in the operating band comprises: determine a plurality of pre-determined synchronization raster points based on a synchronization channel raster associated with the synchronization channel part of the RF carrier [¶0067, UE configured with raster points for synchronization based on a synchronization channel raster], each of the pre-determined synchronization raster points defining a possible location of the synchronization channel part of the RF carrier [¶0067 raster points being where synchronization may be located]; and perform a cell search on one or more of the plurality of pre-determined synchronization raster points to identify the synchronization channel part of the RF carrier [¶0067 cell search on the raster points].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify using the synchronization raster to search for the synchronization channel on a plurality of raster points via a cell search as in Sun. Xue teaches determining a synchronization channel raster and clearly shows that it would have been known at the time to use a synchronization channel raster for locating a synchronization channel. Further, the claimed invention does not specify how the cell search using the raster points is related to the other steps involving the blanked subcarriers, only that the raster points and cell search are for locating the synchronization signal channel. It would have been obvious to modify the invention of Xue to include the synchronization detection steps using raster points as in Sun who teaches this is a convention way for searching for a synchronization channel using raster points as in ¶0067 in the form of blindly searching and thus it would have been an obvious combination of prior art elements according to known techniques to include this initialization process in Xue for purposes of gaining access to a wireless network ¶0005, thus achieving the same outcome as the invention of Xue.

Regarding claim 38, Xue teaches:
A network node, comprising:
A receiver; a transmitter; and processing circuitry couple to the receiver and the transmitter, the processing circuitry configured [Figure 34 ¶0058, ¶0138-143] to:
identify a synchronization channel part of a radio frequency (RF) carrier in an operating band [¶0138-139, synchronization signals transmitted and detected by UE see ¶0069, ¶0133, ¶0175 all teach ways in which synchronization and broadcast channels used to obtain MIB, see also Figure 14, see page 17-24 of provisional]
determine system information for use by a wireless device to determine a position of the RF carrier in an operating band relative to a synchronization channel part of the RF carrier [¶0014 teaches base station, 133-139 in which MIB is transmitted which indicates offset indicating position of carrier in band relative to synchronization channel, ¶0141-143 and Figure 16, and also  ¶0173-174, system information obtained, indication in MIB, page 17 of provisional]; 
and send, via the transmitter, the determined system information to the wireless device [¶0133-143 MIB, SSS and PBCH transmitted, offset determined, determine position relative to center frequency see Figure 14-16] the position of the RF carrier in the operating band not being centered within a license block [Xue ¶0138-143 synchronization not centered on central resources of block Figure 16 i.e. cellular networks with specific system bandwidth ¶0068 and no indication of a license block thus not expressly centered within a license block].
Xue teaches system information but not that it indicates blank subcarriers however Hosseini teaches obtaining information comprising information on a number of blanked orthogonal frequency division multiplexing (OFDM) subcarriers and a side of a transmission on which the OFDM subcarriers are blanked [¶0047, “a base station may configure one or more null tones within one or more OFDM symbols of the allocated resources. Such null tones may be used to estimate interference on the first set of transmissions from the low latency transmissions, or other wireless transmissions, based at least in part on signals received during the one or more null tones. The locations of the null tones may be configured by the base station within the allocated resources based at least in part on a location of the allocated resources relative to a second set of wireless resources associated with the low latency transmissions. Signaling for the location of null tones may provide semi-static or dynamic indications of the null tone locations” thus null tones considered blank subcarriers see Figure 4, location of null tones considered to indicate number and side].
Xue teaches system information but not that it indicates blank subcarriers however Hosseini teaches at least one of receive and transmit a truncated transmission of an OFDM symbol, the truncated transmission comprising one or more blanked subcarriers on the side of the transmission, a number of blanked subcarriers and a side of the transmission on which the blanked subcarriers are located being indicated by the system information [[¶0047, for a signal that is sent, null tones are included thus the signal is truncated, “a base station may configure one or more null tones within one or more OFDM symbols of the allocated resources. Such null tones may be used to estimate interference on the first set of transmissions from the low latency transmissions, or other wireless transmissions, based at least in part on signals received during the one or more null tones. The locations of the null tones may be configured by the base station within the allocated resources based at least in part on a location of the allocated resources relative to a second set of wireless resources associated with the low latency transmissions. Signaling for the location of null tones may provide semi-static or dynamic indications of the null tone locations” thus null tones considered blank subcarriers see Figure 4, Examiner considers signaling the “location” of each null tone to be specifying a number of null tones and the location indicating the side on which the null tones are located].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xue such that system information includes tones and blanked tones that are used in a subsequent transmission as in Hosseini. Xue teaches system information with information on subcarriers that are considered to include at least broadly “side” information as the subcarriers would have to be one at least one side and the claim does not specify a side. It would have been obvious to modify Xue such that the tones included in system information is blanked in a subsequent transmission as in Hosseini who teaches indicating locations of null tones thus including number and side for purposes of estimating interference based on signals in the null tones from other sources ¶0047.
Xue teaches determining synchronization raster but does not teach expressly using raster information to find the synchronization channel.
Sun teaches the identifying the synchronization channel part of the RF carrier in the operating band comprises: determine a plurality of pre-determined synchronization raster points based on a synchronization channel raster associated with the synchronization channel part of the RF carrier [¶0067, UE configured with raster points for synchronization based on a synchronization channel raster], each of the pre-determined synchronization raster points defining a possible location of the synchronization channel part of the RF carrier [¶0067 raster points being where synchronization may be located]; and perform a cell search on one or more of the plurality of pre-determined synchronization raster points to identify the synchronization channel part of the RF carrier [¶0067 cell search on the raster points].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify using the synchronization raster to search for the synchronization channel on a plurality of raster points via a cell search as in Sun. Xue teaches determining a synchronization channel raster and clearly shows that it would have been known at the time to use a synchronization channel raster for locating a synchronization channel. Further, the claimed invention does not specify how the cell search using the raster points is related to the other steps involving the blanked subcarriers, only that the raster points and cell search are for locating the synchronization signal channel. It would have been obvious to modify the invention of Xue to include the synchronization detection steps using raster points as in Sun who teaches this is a convention way for searching for a synchronization channel using raster points as in ¶0067 in the form of blindly searching and thus it would have been an obvious combination of prior art elements according to known techniques to include this initialization process in Xue for purposes of gaining access to a wireless network ¶0005, thus achieving the same outcome as the invention of Xue.

Claim(s) 11, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xue et al. (“US 20180124744 A1, effective filing date of provisional application 62/443,278 filed Jan. 6, 2017) in view of Hosseini et al. (“Hosseini”) (US 20170264466 A1) and Sun et al. (“Sun”) (US 20180159649 A1, effective filing date of provisional application 62/429,582 filed Dec. 2, 2016) and Heo et al. (“Heo”) (US 20130244656 A1).

Regarding claim 11, Xue-Hosseini-Sun teaches:
The method of Claim 10.
Xue teaches obtaining a carrier frequency but does not teach handover however Heo teaches further comprising receiving an instruction to perform a handover to another RF carrier at another frequency [¶0031, eNodeB transmits RRC connection message to UE to perform inter-frequency handover to another carrier frequency].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify a handover command as in Heo. Xue teaches obtaining system information but does not teach handover instructions but it would have been obvious to modify Xue to include a handover instruction as in Heo ¶0031 in order to manage frequencies shared with other services.

Regarding claim 22, Xue-Hosseini-Sun teaches the method of claim 21.
Xue teaches obtaining a carrier frequency but does not teach handover however Heo teaches further comprising sending an instruction to the wireless device a handover to another RF carrier at another frequency [¶0031, eNodeB transmits RRC connection message to UE to perform inter-frequency handover to another carrier frequency].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify a handover command as in Heo. Xue teaches obtaining system information but does not teach handover instructions but it would have been obvious to modify Xue to include a handover instruction as in Heo ¶0031 in order to manage frequencies shared with other services.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAY L VOGEL/Primary Examiner, Art Unit 2478